DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of July 28, 2021, Claims 1, 4-10, and 12-24 are pending. Claims 1 and 12 are amended. Claims 18-24 are new. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR 101215473) with references made to the included Machine Translation.
Regarding Claim 1, Shin discloses a liquefied gas storage tank for storing liquefied gas, the liquefied gas storage tank comprising a membrane-type storage tank (Paragraph 006). Shin also discloses liquid-contacting surfaces and a heat insulation part (21 26) that is disposed underneath the liquid-contacting surfaces and configured to support the liquid-contacting surfaces (Paragraphs 0013 and 0039). The liquid-contacting surfaces comprise a bottom surface, a side surface, and a top surface, wherein the bottom surface is configured to support a weight of the liquefied gas stored in the liquefied gas storage tank. 
The heat insulation part comprises a bottom region supporting the bottom surface, a side region supporting the side surface, and a top region supporting the top surface as shown below in reproduced Figures 5 and 6.  

    PNG
    media_image1.png
    862
    1558
    media_image1.png
    Greyscale
 
Shin discloses that at least one of the plurality of heat insulation panels that is disposed in the bottom region (C) is made of a first heat insulation material having a first high density. Shin discloses at least one of the plurality of heat insulation panels that is disposed in the side region (B) is made of a second heat insulation material having a second density and at least one of the plurality of heat insulation panels that is disposed in the top region (A) is made of a third heat insulation material having a third density (Paragraph 0040). 
Shin does not disclose the exact densities where the bottom surface at (C) is lower than both the side surface and top surface. However, Shin does disclose that based on the fluidity of the cargo, the load distribution of the cargo varies depending on the tank type, so that the density of polyurethane foam to be applied in different areas 
A person having ordinary skill in the art before the effective filing date of the claimed invention would be capable of using the teachings of Shin to form the liquefied storage tank to use high density reinforcing foam at areas that are expected to receive impact from sloshing and low density reinforcing foam at areas which are not expected to experience stress in order to reduce the cost of manufacturing the storage tank (Paragraph 0050). 
Regarding Claim 4, Shin discloses the liquid-contacting surfaces further comprise a front surface and a back surface, and the heat insulation part further comprises a front region supporting the front surface and a back region supporting the back surface. 
Regarding Claims 5-10 and 14-17, the density and position of the insulation material may be varied according to expected static or dynamic loading forces as discussed in Shin above. A person having ordinary skill in the art would recognize and find obvious that the densities in side regions may be modified according to expected loading forces experienced by the insulation materials when contacting the membrane storage tank. 
Regarding Claim 12, Shin discloses a method for arranging a heat insulation part for a membrane- type liquefied gas storage tank for storing liquefied gas. This includes dividing the heat insulation part into a bottom region for supporting a bottom surface of the membrane-type liquefied gas storage tank, a side region for supporting a side 
Regarding Claim 13, Shin discloses the heat insulation part comprises reinforced polyurethane foam
Regarding Claim 17, Shin discloses the first heat insulation material supporting the bottom surface of the membrane-type storage tank has a density lower than the second density, wherein C has a density lower than A. As discussed above, while Shin does not disclose the C panel has a density lower than B, a person having ordinary skill in the art would be capable of modifying the density according to the expected sloshing impact of the liquid natural gas. Furthermore, the location of the varying densities may also be modified. 
Regarding Claims 18-22, the locations and gradients of densities may be modified according to the teaching of Shin to reinforce areas expected to experience sloshing. 
Regarding Claims 23 and 24, a method of disposing the insulation panels in specific locations is taught in Shin. 
Response to Arguments
  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736